

Exhibit 10.24A




AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of this 30th day of October, 2017 (the “Effective Date”), by and
between MB Financial Bank, N.A. (the “Bank”), a wholly-owned subsidiary of MB
Financial, Inc. (the “Corporation”), the Corporation and Mark A. Hoppe (the
“Executive”).
WHEREAS, Executive currently serves the Bank as its President and Chief
Executive Officer and as Co-Chairman of its Board of Directors (the “Bank
Board”);
WHEREAS, the Corporation, Bank and Executive are parties to an Employment
Agreement made and entered into as of July 14, 2013, which Employment Agreement
became effective on the effective date of the merger of Taylor Capital Group,
Inc. (“TCG”) with and into the Corporation and of Cole Taylor Bank (“Cole Taylor
Bank”) with and into the Bank (the “Existing Employment Agreement”); and
WHEREAS, the Corporation, Bank and Executive desire to change the terms and
conditions of the Executive’s employment by entering into this Agreement, which
Agreement amends, restates and supersedes the Existing Employment Agreement in
its entirety.
NOW THEREFORE, in consideration of the foregoing and of the respective covenants
and agreements of the parties herein, it is AGREED as follows:
1.Definitions.
(a)    The term “Change in Control” means (1) any Person is or becomes the
Beneficial Owner directly or indirectly of securities of the Corporation or the
Bank representing 35% or more of the combined voting power of the Corporation’s
or the Bank’s outstanding securities entitled to vote generally in the election
of directors; (2) individuals who were members of the board of directors of the
Corporation (the “Board of Directors”) on the Effective Date (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a member of the Board of Directors subsequent to the
Effective Date (a) whose appointment as a director by the Board of Directors was
approved by a vote of at least three‑quarters of the directors comprising the
Incumbent Board, or (b) whose nomination for election as a member of the Board
of Directors by the Corporation’s stockholders was approved by the Incumbent
Board or recommended by the nominating committee serving under the Incumbent
Board, shall be considered a member of the Incumbent Board; (3) consummation of
a plan of reorganization, merger or consolidation involving the Corporation or
the Bank or the securities of either, other than (a) in the case of the
Corporation, a transaction at the completion of which the stockholders of the
Corporation immediately preceding completion of the transaction hold more than
60% of the outstanding securities of the resulting entity entitled to vote
generally in the election of its directors or (b) in the case of the Bank, a
transaction at the completion of which the Corporation holds more than 50% of
the outstanding securities of the resulting institution entitled to vote
generally in the election of its directors; (4) consummation of a sale or other
disposition to an unaffiliated third party or parties of all or substantially
all of the assets of the Corporation or the Bank or approval by the stockholders
of the Corporation or the Bank of a plan of complete liquidation or dissolution
of the Corporation or the Bank; provided that for purposes of clause (1), the
term “Person” shall not include the Corporation, any employee benefit plan of
the Corporation or the Bank, or any corporation or other entity owned directly
or indirectly by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation. Each event
comprising a “Change in Control” is intended to constitute a “change in
ownership or effective control,” or a “change in the ownership of a substantial
portion of the assets,” of the Corporation or the Bank as such terms are defined
for purposes of Section 409A of the Code and “Change in Control” as used herein
shall be interpreted consistently therewith.
(b)    The term “Date of Termination” means the date upon which the Executive’s
employment with the Bank and, if applicable, the Corporation and any of their
respective subsidiaries (each a “Subsidiary” and collectively the
“Subsidiaries”), ceases, as specified in a notice of termination pursuant to
Section 9 hereof; provided,


1

--------------------------------------------------------------------------------




that “termination,” “termination of employment” and “Date of Termination” as
used herein are intended to mean a termination of employment which constitutes a
“separation from service” under Code Section 409A determined without regard to
Executive’s service as a member of the Board of Directors or of the board of
directors of any Subsidiary of the Corporation.
(c)    Subject to the remainder of this Section 1(c), the term “Involuntary
Termination” means the termination of the employment of the Executive (i) by the
Bank without his express written consent or (ii) by the Executive by reason of
any of the following actions, unless such actions are contemplated by this
Agreement or consented to in writing by the Executive: (1) a requirement that
the Executive be based at any place other than Chicago, Illinois, or within a
radius of 35 miles from the location of MB Financial Center at 6111 North River
Road, Rosemont, Illinois, except for reasonable travel on Corporation or Bank
business; (2) a reduction in the Executive’s annual target compensation (defined
to mean the sum of Executive’s Base Salary, annual incentive target and annual
target date value for Stock-Based Awards under Section 4(a), (b) and (c)) which
occurs after 2020 and which results in Executive’s annual target compensation
being less than 80% of the amount of his annual target compensation in effect
during 2020, other than a reduction as part of an overall reduction in annual
target compensation applied uniformly and with equitable effect to all senior
executives of the Bank and Corporation; (3) a change in Executive’s reporting
relationship whereby he no longer reports directly to the Chief Executive
Officer of the Corporation; (4) the failure to maintain Executive as a senior
officer of the Bank (meaning a title of no less than Executive Vice President);
(5) the failure to maintain Executive as either the Co-Chairman or Chairman of
the Bank Board; (6) the failure to maintain Executive as a member of the Bank’s
Strategic Operating Committee, Management Committee or Loan Committee, to the
extent the Bank maintains such Committees; (7) the failure of the Bank to obtain
an assumption agreement from a successor as required by Section 12(a) hereof, or
(8) the failure by the Corporation or Bank to pay or provide to Executive any
compensation or benefits in accordance with Sections 4 and 5 hereof. Anything
herein to the contrary notwithstanding, in order for Executive’s resignation
pursuant to clause (ii) above to constitute an Involuntary Termination, the
Executive shall be required to comply with the notice and other provisions of
Section 9. The term “Involuntary Termination” does not include termination of
employment on or after the Expiration Date (as defined in Section 2),
Termination for Cause, termination of employment due to death or disability or
termination pursuant to Section 7(g) of this Agreement, or suspension or
temporary or permanent prohibition from participation in the conduct of the
Bank’s affairs under Section 8 of the Federal Deposit Insurance Act.
(d)    The terms “Termination for Cause” and “Terminated For Cause” mean
termination of the employment of the Executive with the Bank, or if applicable,
the Corporation or any of its subsidiaries, because of the Executive’s willful
misconduct, breach of a fiduciary duty involving personal profit, repeated
failure to perform stated duties (after written notice and reasonable
opportunity to cure), willful violation of any law, rule, or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order
issued by a federal banking regulator, or (except as provided below) material
breach of any provision of this Agreement (after written notice and reasonable
opportunity to cure). No act or failure to act by the Executive shall be
considered willful unless the Executive acted or failed to act in bad faith and
without a reasonable belief that his action or failure to act was in the best
interest of the Corporation or the Bank. The Executive shall not be deemed to
have been Terminated for Cause unless and until there shall have been delivered
to the Executive a copy of a resolution, duly adopted by the affirmative vote of
not less than a majority of the entire membership of the Board of Directors at a
meeting of the Board of Directors duly called and held for such purpose (after
reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Board of
Directors), stating that in the good faith opinion of the Board of Directors the
Executive has engaged in conduct described in the preceding sentence and
specifying the particulars thereof in detail.
(e)    The term “Voluntary Termination” shall mean termination of employment by
the Executive voluntarily as set forth in Section 7(d) of this Agreement.
2.    Term. This term of this Agreement and Executive’s employment under this
Agreement shall commence on the Effective Date hereof and end December 31, 2022
(the “Expiration Date”), subject to earlier termination as provided herein.
Executive’s employment after the Expiration Date shall be on an at-will basis,
provided that if Executive’s employment is terminated by the Bank after the
Expiration Date under circumstances which would


2

--------------------------------------------------------------------------------




entitle Executive to severance benefits under a severance program or policy then
in effect and generally applicable to the Bank’s senior officers, the Executive
shall receive severance benefits under the terms of such program or policy.
3.    Employment. The Executive shall serve as the President and Chief Executive
Officer of the Bank until such time as the Board of Directors or Bank Board
shall appoint a successor, at which time the Executive shall be appointed to
such senior officer position (with the title of Executive Vice President) within
the Bank as the Bank Board shall determine. The Executive shall have such
duties, authority and responsibility as the Board of Directors or the Bank Board
may prescribe from time to time. The Executive shall also render services
without additional compensation to the Corporation and any Subsidiary or
Subsidiaries as requested by the Corporation from time to time. The Executive
shall report to the President and Chief Executive Officer of the Corporation and
to the Bank Board. The Executive shall also serve as the Co-Chairman of the Bank
Board and may serve as a member of the Board of Directors or the board of
directors of any Subsidiary. The Executive shall devote his best efforts and
reasonable time and attention to the business and affairs of the Bank, and the
Corporation and the Subsidiaries to the extent necessary to discharge his
responsibilities hereunder. The Executive may (a) serve on charitable boards or
committees at the Executive’s discretion without consent of the Board of
Directors and, in addition, on such corporate boards as are approved in a
resolution adopted by a majority of the Board of Directors, and (b) manage
personal investments, so long as such activities do not interfere materially
with performance of his responsibilities hereunder.
4.    Compensation.
(a)    Salary. The Bank agrees to pay the Executive during the term of this
Agreement a base salary (the “Base Salary”), the annualized amount of which
shall be not less than (i) $700,000 through December 31, 2017, (ii) $450,000
during the period commencing January 1, 2018 and ending December 31, 2020 and
(iii) such amount as approved by the Board of Directors or a committee thereof
(the “Committee”) for periods after 2020. The Base Salary shall be paid no less
frequently than monthly and shall be subject to customary tax withholding. If
and to the extent that the Corporation and/or any Subsidiaries pay salary or
other amounts or provide benefits to the Executive that the Bank is obligated to
pay or to provide to the Executive under this Agreement, the Bank’s obligations
to the Executive shall be reduced accordingly.
(b)    Annual Incentive Bonus. Executive will be eligible to participate in the
Corporation’s annual incentive compensation program. Eligibility and benefits
shall be determined by the terms of the program as then in effect. Executive’s
annual incentive target for the years 2017 through 2020 shall be 75% of
Executive’s Base Salary, although Executive’s actual award (“Annual Cash
Bonus”), if any, shall be determined in accordance with the terms of the
program. Executive’s annual incentive target and actual bonus amount for years
after 2020 shall be established by the Committee. The Annual Cash Bonus earned
by the Executive for a calendar year shall be paid within two and one-half (2 ½)
months after the last day of such calendar year. Executive shall also be
entitled to receive such other annual bonus compensation, if any, as the
Committee or Board of Directors may in its sole discretion, award to Executive.
(c)    Stock-Based Incentive Compensation. Each calendar year while the
Executive is employed pursuant to this Agreement, he shall be considered for an
award of stock options and/or other stock-based awards (“Stock-Based Awards”)
under the Corporation’s Amended and Restated Omnibus Incentive Plan and any
successor or substitute for such plan (the “Omnibus Incentive Plan”) by the
Committee at such time as awards are granted to other senior executives of the
Bank. Executive’s annual target grant date value for Stock-Based Awards under
the Omnibus Incentive Plan for awards made in years 2018, 2019 and 2020 shall be
$360,000, although Executive’s actual Stock-Based Awards made in such years, if
any, shall be determined by the Committee or Board of Directors utilizing the
same methodology that is used for grants of annual Stock-Based Awards granted at
such time to other senior executives of the Bank. Executive’s annual target
grant date value for Stock-Based Awards under the Omnibus Incentive Plan for
awards made after 2020, and the actual awards made after 2020, if any, shall be
in the sole discretion of the Committee. The Stock-Based Awards will be made in
the form of stock options, restricted stock, performance shares or other forms
of award permitted under the Omnibus Incentive Plan, and the mix and terms and
conditions of which shall be no less favorable than the awards made at such time
to the other senior executives of the Bank or Corporation.
(d)    Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by the Executive in performing services
under this Agreement in accordance with the


3

--------------------------------------------------------------------------------




policies and procedures applicable to the senior executives of the Bank;
provided that the Executive accounts for such expenses as required under such
policies and procedures.
5.    Employee Benefits.
(a)    Participation in Benefit Plans. While the Executive is employed by the
Bank, the Executive shall be entitled to participate, to the same extent as
senior executives of the Bank generally, in the plans, programs and practices of
the Bank relating to retirement, profit-sharing, savings, group or other life
insurance, hospitalization, medical and dental coverage, travel and accident
insurance, education and other employee benefits, in each case in accordance
with the applicable plan documents as in effect from time to time. Without
limiting the generality of the foregoing, the Executive shall be designated as a
participant under the MB Financial Non-Stock Deferred Compensation Plan and the
MB Financial Stock Deferred Compensation Plan and shall be entitled to make
voluntary deferrals and receive Bank contributions thereunder on a basis no less
favorable than applicable to those senior executives of the Bank or Corporation
(other than the President and Chief Executive Officer of the Corporation) who
are participants in such plans.
(b)    Fringe Benefits. While Executive is employed by the Bank, Executive shall
be eligible to participate in and receive benefits under fringe benefit programs
which are or may become generally available to the Bank’s and Corporation’s
senior executives. Without limiting the generality of the foregoing, the Bank
shall continue to pay for Executive’s membership dues for Westmoreland Country
Club and The Chicago Club, and provide him an auto allowance on no less
favorable terms than exist as of the Effective Date.
6.    Vacations; Leave. The Executive shall be entitled (i) to annual paid
vacation in accordance with the policies established by the Board of Directors
which shall not be less favorable than that provided to any other senior
executives of the Bank or Corporation, and (ii) to voluntary leaves of absence,
with or without pay, from time to time at such times and upon such conditions as
the Board of Directors may determine in its discretion.
7.    Termination of Employment.
(a)    Involuntary Termination. If the Executive experiences an Involuntary
Termination prior to (and not in connection with) a Change in Control, such
termination of employment shall be subject to the Bank’s obligations under this
Section 7(a) in lieu of any other compensation and employee benefits under this
Agreement. In the event of such Involuntary Termination, the Bank shall pay to
the Executive monthly, during the twenty-four months after the Date of
Termination if such Date of Termination is prior to January 1, 2020, or during
the twelve months after the Date of Termination if such Date of Termination is
after December 31, 2019, an amount equal to the sum of: (i) one-twelfth of the
Reference Base Salary (ii) one-twelfth of the Reference Annual Bonus and (iii) 
an amount equal to 150% of the monthly premium paid by the Executive for COBRA
coverage elected by Executive under Bank’s group health plan (provided that the
amount described in this clause (iii) shall not be included in more than
eighteen monthly payments). In addition to the foregoing, in connection with an
Involuntary Termination, the Executive shall be entitled to receive (A) any
accrued Base Salary through the Date of Termination within 30 days after the
Date of Termination, (B) any unpaid Annual Cash Bonus earned by the Executive
for the preceding calendar year within the time period set forth in Section 4(b)
hereof, (C) disposition of Stock-Based Awards in accordance with the applicable
award agreements and the Omnibus Incentive Plan; (D) prompt reimbursement of any
expenses incurred through the Date of Termination in accordance with
Section 4(d), and (E) all vested employee benefits described in Section 5
hereof, such benefits to be paid in accordance with this Agreement and the
applicable plan, program, arrangement or agreement (collectively, the “Accrued
Compensation”). If the Executive should die after amounts become payable under
this Section 7(a), such amounts shall thereafter be paid to the Executive’s
estate until satisfied in full. For purposes of this Section 7(a) and
Section 7(b): (x) “Reference Base Salary” shall mean $700,000 if the Date of
Termination occurs prior to January 1, 2020, and the annual rate of Base Salary
then in effect under Section 4(a) if the Date of Termination occurs after 2019;
and (y) the “Reference Annual Bonus” shall mean $525,000 if the Date of
Termination is before January 1, 2020, and the annual incentive target then in
effect under Section 4(b) if the Date of Termination is after 2019.
(b)    Change in Control. If the Executive experiences an Involuntary
Termination in connection with or within 24 months following a Change in
Control, such termination of employment shall, in lieu of any other


4

--------------------------------------------------------------------------------




compensation and employee benefits under this Agreement, be subject to the
Bank’s (or its successor-in-interest’s) obligations under this Section 7(b).
(i)    Accrued Compensation. In addition to any other amounts to which the
Executive may be entitled to receive under this Section 7(b), the Bank (or its
successor-in-interest) shall pay to the Executive the Accrued Compensation.
(ii)    Change in Control Payment. The Bank (or its successor-in-interest) shall
pay to the Executive in cash, within 30 days after the Date of Termination, an
amount equal to three times, or two times, if the Date of Termination is after
December 31, 2019, the sum of the Reference Base Salary and the Reference Annual
Bonus as of the Date of Termination as defined in Section 7(a).
(iii)    COBRA Premium Reimbursement. For a period up to eighteen months, the
Bank (or its successor-in-interest) shall pay Executive monthly an amount equal
to 150% of the monthly premium paid by the Executive for COBRA coverage elected
by Executive under the Bank’s group health plan.
If the Executive should die after amounts become payable under any provision of
this Section 7(b), such amounts shall thereafter be paid to the Executive’s
estate until satisfied in full.
(c)    Termination for Cause. In the event of Termination for Cause, the Bank
shall have no further obligation to the Executive under this Agreement after the
Date of Termination except for the Accrued Compensation.
(d)    Voluntary Termination. The Executive may terminate his employment
voluntarily at any time by a notice pursuant to Section 9 of this Agreement. In
the event that the Executive voluntarily terminates his employment other than by
reason of any of the actions that constitute Involuntary Termination (“Voluntary
Termination”), the Bank shall be obligated to the Executive only for the amount
of the Accrued Compensation, and the Bank shall have no further obligation to
the Executive under this Agreement.
(e)    Death. In the event of the death of Executive during the term of this
Agreement and prior to any termination of employment, the Bank shall pay to the
Executive’s estate the Accrued Compensation.
(f)    Disability. If the Executive becomes entitled to benefits under the terms
of the then-current disability plan, if any, of the Bank (a “Disability Plan”),
he shall be entitled to receive such group and other disability benefits, if
any, as are then provided by the Bank for senior executives. In the event of
such disability, this Agreement shall not be suspended, except that (i) the
Bank’s obligation to pay the Base Salary to the Executive shall be reduced in
accordance with the amount of disability income benefits received by the
Executive, if any, pursuant to this Section 7(f) such that, on an after-tax
basis, the Executive shall realize from the sum of disability income benefits
and Base Salary the same amount as he would realize on an after-tax basis from
the Base Salary if the Bank’s obligation to pay salary were not reduced pursuant
to this Section 7(f); (ii) the Executive shall not be entitled to earn an Annual
Cash Bonus pursuant to Section 4(b) hereof or Stock-Based Awards pursuant to
Section 4(c) if the disability prevents the Executive from rendering full-time
service to the Bank for a period of in excess of six months during an applicable
calendar year; and (iii) upon a resolution adopted by a majority of the
disinterested members of the Board of Directors, the Bank may discontinue
payment of the Base Salary beginning six months following a determination that
the Executive has become entitled to benefits under a Disability Plan or
otherwise unable to fulfill his duties under this Agreement. The Bank may
terminate the employment of the Executive at any time after the expiration of
one year following such disability if such disability is then continuing, and
upon such termination the Executive shall be entitled to receive only the
Accrued Compensation.
(g)    Regulatory Action. Notwithstanding any other provisions of this
Agreement, if the Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§ 1818(e)(4) and (g)(1), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order, except for the obligation of
the Bank to pay the Accrued Compensation.


5

--------------------------------------------------------------------------------




(h)    No Other Obligation to Mitigate Damages; No Offset. Except as provided in
Section 7(i), Executive shall not be obligated to mitigate amounts payable or
arrangements made under the provisions of this Section 7 and the obtaining of
other employment shall in no event effect any reduction of the Bank’s
obligations under this Section 7. Except as provided in Section 7(i), the Bank’s
obligation to make payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the Bank
may have against the Executive or others.
(i)    Release and Restrictive Covenants. Notwithstanding the foregoing, the
Bank’s obligations to pay or provide any benefits under this Section 7 above
shall (i) cease as of the date the Executive knowingly and materially violates
the provisions of Section 8 hereof and (ii) be conditioned on the Executive
signing a release of claims in favor of the Corporation and the Bank in
substantially the form annexed hereto within forty-five (45) days of such
termination and the expiration of any revocation period provided for in such
release.
8.    Protective Covenants Agreement. The Executive is a party to a MB Financial
Protective Covenants Agreement (the “Protective Covenants Agreement”). The
Executive agrees to continue to be subject to and bound by all terms and
conditions of the Protective Covenants Agreement (as modified by Section 23
hereof) during the period of employment and, to the extent provided therein,
thereafter, as if such terms and conditions were set forth in full herein.
References in this Agreement to Executive’s obligations under Section 8 shall
mean references to his obligations under the Protective Covenants Agreement.
9.    Notice of Termination. Subject to the provisions of Section 1(d) hereof,
in the event that the Corporation or the Bank, or both, desire to terminate the
employment of the Executive during the term of this Agreement, the Corporation
or the Bank, or both, shall deliver to the Executive a written notice of
termination, stating whether such termination constitutes Termination for Cause,
Involuntary Termination or termination for disability, setting forth in
reasonable detail the facts and circumstances that are the basis for the
termination, and specifying the date upon which employment shall terminate,
which date shall be at least 30 days after the date upon which the notice is
delivered, except in the case of Termination for Cause. In the event that the
Executive determines in good faith that he has experienced an Involuntary
Termination of his employment in accordance with Section 1(c)(ii), he shall
(a) send a written notice to the Corporation and Bank stating the circumstances
that constitute such Involuntary Termination, which notice shall be given within
90 days of the Executive’s first learning of such circumstances and shall state
his intention to terminate his employment due to such Involuntary Termination
and (b) provide the Corporation and Bank with 30 days from the date of such
notice to cure such circumstances. If the Corporation and Bank fail to cure such
circumstances, then Executive will be deemed to have terminated his employment
due to Involuntary Termination at the end of such 30-day period. In the event
that the Executive desires to effect a Voluntary Termination, he shall deliver a
written notice to the Corporation and Bank, stating the date upon which
employment shall terminate, which date shall be at least 90 days after the date
upon which the notice is delivered, unless the Corporation or Bank requests a
date sooner.
10.    Professional Fees.
(a)    The Bank shall pay the reasonable legal fees and related expenses
(including the costs of experts, evidence and counsel) incurred by the Executive
as a result of the Executive’s seeking to obtain or enforce any right or benefit
provided by this Agreement or by any other plan or arrangement maintained by the
Bank (or any successor), the Corporation or the Subsidiaries under which the
Executive is or may be entitled to receive benefits; provided that the Bank’s
obligation to pay such fees and expenses is subject to the Executive’s
prevailing with respect to the matters in dispute.
(b)    The Bank shall reimburse the Executive for any professional fees
(attorneys, accountants, tax advisers) incurred by the Executive in the
preparation, negotiation and execution of this Agreement, but in an amount not
to exceed $15,000.
11.    Indemnification. During Executive’s term of employment with the Bank and,
if applicable, the Corporation and/or any Subsidiaries and thereafter, the
Corporation and Bank shall indemnify and hold Executive harmless to the maximum
extent now or hereafter permitted under the Articles of Incorporation and
By-Laws of the


6

--------------------------------------------------------------------------------




Corporation or Bank, as applicable. In the event that legal action is instituted
or threatened against the Executive during or after the term of his employment
with, or membership on the board of directors of, the Bank, the Corporation or
any Subsidiary, in connection with such employment or membership, the
Corporation or Bank will advance to the Executive the costs and expenses
incurred by Executive in the defense of such action (including reasonable
attorneys, expert and other professional fees) to the maximum extent permitted
by law without prejudice to or waiver by the Corporation or Bank of its rights
and remedies against the Executive. In the event that there is a final judgment
entered against the Executive in any such litigation which, in accordance with
the applicable Articles of Incorporation and By-Laws, is not subject to
indemnification, then the Executive shall reimburse the Corporation or Bank for
all such costs and expenses paid or incurred by it in the Executive’s defense of
such litigation (the “Reimbursement Amount”). The Reimbursement Amount shall be
paid by the Executive within 30 days after rendition of the final judgment and a
determination by the Board of Directors that such costs and expenses are not
subject to indemnification. The parties shall cooperate in the defense of any
asserted claim, demand or liability against the Executive or the Bank,
Corporation, Subsidiary or any other affiliates. The term “final judgment” as
used herein shall be defined to mean the decision of a court of competent
jurisdiction, and in the event of an appeal, then the decision of the appellate
court, after petition for rehearing has been denied, or the time for filing the
same (or the filing of further appeal) has expired. The rights to
indemnification under this Section 11 shall be in addition to any rights which
Executive may now or hereafter have under any insurance contract maintained by
the Bank, Corporation, or any Subsidiary or other affiliates or any other
agreement between Executive, Bank, Corporation, Subsidiary or any other
affiliates. Anything in this Agreement to the contrary notwithstanding,
Executive’s indemnification rights under this Section 11, the Articles of
Incorporation and By-Laws of the Corporation or Bank and applicable law, shall
survive the termination of Executive’s employment with the Bank and his
membership on the board of directors of the Bank, Corporation or any Subsidiary.
12.    No Assignments.
(a)    This Agreement is personal to each of the parties hereto, and no party
may assign or delegate any of its rights or obligations hereunder without first
obtaining the written consent of the other parties; provided, however, that this
Agreement shall be binding upon and inure to the benefit of any successor of the
Bank and the Bank shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) by an assumption agreement in form
and substance reasonably satisfactory to the Executive, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Bank would be required to perform it if no such succession had taken place.
Executive’s resignation following the failure of the Bank to obtain such an
assumption agreement prior to the effectiveness of any such succession shall
constitute an Involuntary Termination as defined in Section 1(c).
(b)    This Agreement and all rights of the Executive hereunder shall inure to
the benefit of and be enforceable by the Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
13.    Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or five days after the
date sent by certified mail, return receipt requested, postage prepaid, to the
Corporation and Bank at their respective home offices, to the attention of the
Board of Directors and Bank Board, as applicable, with a copy to the Secretary
of the Corporation, or, if to the Executive, to such home or other address as
the Executive has most recently provided in writing to the Bank.
14.    Amendments. No amendments or additions to this Agreement shall be binding
unless in writing and signed by all parties.
15.    Headings. The headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.
16.    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provisions shall not affect the
validity or enforceability of the other provisions hereof.


7

--------------------------------------------------------------------------------




17.    Governing Law. This Agreement shall be governed by the laws of the State
of Illinois.
18.    Successors to Code Sections. All provisions of this Agreement referring
to sections of the U.S.C. (United States Code) or to the Internal Revenue Code
shall be deemed to refer to successor code sections in the event of renumbering
of code sections.
19.    Existing Employment Agreement; Effect on Other Agreements. As of the
Effective Date, this Agreement shall supersede and replace the Existing
Employment Agreement in its entirety and neither the Corporation nor Bank shall
have any obligation, nor the Executive have any claims for severance or other
payments, under the Existing Employment Agreement.
20.    Code Section 409A.
(a)    The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If the Executive notifies the Bank
and Corporation (with specificity as to the reason therefore) that the Executive
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Executive to incur
any additional tax or interest under Code Section 409A and the Bank or
Corporation concurs with such belief or the Bank (without any obligation
whatsoever to do so) independently makes such determination, the Bank or
Corporation shall, after consulting with the Executive, reform such provision to
try to comply with Code Section 409A through good faith modifications to the
minimum extent reasonably appropriate to conform with Code Section 409A. To the
extent that any provision hereof is modified in order to comply with Code
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to the Executive and the Bank or Corporation of the applicable provision
without violating the provisions of Code Section 409A. No action or failure by
the Bank or Corporation in good faith to act, pursuant to this Section 20, shall
subject the Bank or Corporation to any claim, liability, or expense, and neither
the Bank nor the Corporation shall have any obligation to indemnify or otherwise
protect the Executive from the obligation to pay any taxes pursuant to
Section 409A. The Bank and Corporation do not make any representations as to the
personal income tax treatment of any severance payments or other benefits
provided to the Executive.
(b)    If the Executive is deemed on the date of “separation from service” to be
a “specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit which constitutes non-qualified deferred compensation subject to Code
Section 409A to which the six-month delay provisions of Code
Section 409A(a)(2)(B) apply, such payment or benefit shall be made or provided
at the date which is the earlier of (A) the expiration of the six (6)-month
period measured from the date of such “separation from service” of the
Executive, and (B) the date of the Executive’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section 20(b) (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. Whenever a payment (i) is to
be made promptly after a date, it shall be made within sixty (60) days
thereafter or (ii) specifies a payment period with reference to a number of
days, the actual date of payment within the specified period shall be within the
sole discretion of the Bank or Corporation. The Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.
(c)    With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits: (i) the right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit, and (ii) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year, provided that the
foregoing shall not be violated with regard to expenses covered by Code
Section 105(h) that are subject to a limit related to the period in which the
arrangement is in effect. Any expense or other reimbursement payment made
pursuant to this Agreement or any plan, program, agreement or arrangement of the
Bank or Corporation referred to


8

--------------------------------------------------------------------------------




herein, shall be made on or before the last day of the taxable year following
the taxable year in which such expense or other payment is to be reimbursed.
(d)    If the sixty (60) day period following the Executive’s “separation from
service” begins in one calendar year and ends in a second calendar year (a
“Crossover 60-Day Period”), and if there are any payments which constitute
non-qualified deferred compensation subject to Code Section 409A due the
Executive that are: (i) conditioned on the Executive signing and not revoking a
release of claims and (ii) otherwise due to be paid during the portion of the
Crossover 60-Day Period that falls within the first year, then such payments
will be delayed and paid in a lump sum during the portion of the Crossover
60-Day Period that falls within the second year.
21.    No Excise Tax Gross-Up; Possible Reduction in Payments. Any provision of
this Agreement or any other compensation plan, program or agreement to which
Executive is a party or under which Executive is covered to the contrary
notwithstanding, Executive will not be entitled to any gross-up or other payment
for golden parachute excise taxes Executive may owe pursuant to Section 4999 of
the Internal Revenue Code. In the event that any amounts payable pursuant to
Section 7 hereof or other payments or benefits otherwise payable to Executive
(a) constitute “parachute payments” within the meaning of Section 280G of the
Code, and (b) but for this Section 21 would be subject to the excise tax imposed
by Section 4999 of the Code, then such amounts payable under this Agreement and
under such other plans, programs and agreements shall be either (i) delivered in
full, or (ii) delivered as to such lesser extent which would result in no
portion of such benefits being subject to excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income and employment taxes and the excise tax imposed
by Section 4999 of the Code (and any equivalent state or local excise taxes),
results in the receipt by Executive, on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such benefits
may be taxable under Section 4999 of the Code. Any reduction in payments and/or
benefits required by this Section 21 shall occur in the following order:
(1) reduction of amounts payable under Section 7(a) or 7(b)(ii) or other cash
payments, beginning with payments scheduled to occur soonest; (2) reduction of
vesting acceleration of equity awards (in reverse order of the date of the
grant); and (3) reduction of other benefits paid or provided to Executive.
22.    Regulatory Requirements and Compensation Recovery (Clawback). Anything in
this Agreement to the contrary notwithstanding, it is intended that, to the
extent required, this Agreement, and any compensation described herein or made
hereunder, comply with any legislative or regulatory limitations or requirements
which are or may become applicable to the Bank, Corporation or any Subsidiary or
to any such payments, including, but not limited to, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any rules or regulations issued
thereunder (collectively, the “Regulatory Requirements”). Such limitations or
requirements may include, but not be limited to, provisions limiting, delaying
or deferring payment of certain bonus, incentive or retention compensation to
certain officers or highly compensated employees, requiring that the Corporation
or Bank recover (clawback) bonus and incentive compensation in certain
circumstances, and precluding or requiring modifications to bonus and incentive
arrangements that may subject the Corporation or Bank to inappropriate risk or
may result in excessive compensation. The Executive acknowledges this Agreement
and Executive’s bonus, stock-based or other incentive compensation payments or
awards will be subject to any such clawback provisions and to possible change
due to applicable Regulatory Requirements.
23.    Confidential Information; Permitted Disclosure; Defend Trade Secrets Act.
(a)    Confidential Information; Permitted Disclosure. The restrictions on the
disclosure or use of Confidential Information set forth in the Protective
Covenants Agreement shall apply for a period of five (5) years following
termination of Executive’s employment for any reason (but only to the extent
applicable law requires such restrictions to be of a finite duration), unless
such information qualifies as a trade secret under applicable state or federal
law or is Third Party Confidential Information, in which case such restrictions
on disclosure or use shall continue for so long as the trade secrets remain
secret and the Corporation or Bank remains obligated to protect the Third-Party
Confidential Information. “Third-Party Confidential Information” means
confidential and proprietary or private information received by the Corporation,
the Bank or any Subsidiary from customers or other third-party individuals or
business entities in trust and confidence or pursuant to a duty of
confidentiality. If Executive is requested or becomes legally compelled to make
any disclosure that is otherwise prohibited by this Agreement, Executive shall
promptly notify the Corporation and Bank no later than fourteen (14) days prior
to such disclosure so that the Corporation or


9

--------------------------------------------------------------------------------




Bank may seek a protective order or other appropriate relief if the Corporation
or Bank deems such protection or remedy necessary. Subject to the foregoing,
Executive may furnish only that portion of the Confidential Information that
Executive is legally compelled or required by law to disclose. However, nothing
in this Agreement, the Protective Covenants Agreement, any other agreement
between Executive and the Corporation or Bank or in any Corporation or Bank
policy applicable to Executive shall preclude Executive from providing a federal
or state governmental, regulatory or administrative agency truthful information
concerning a suspected violation of the law without disclosure (in advance or
otherwise) to the Corporation or Bank.
(b)    Defend Trade Secrets Act of 2016. Notwithstanding anything herein to the
contrary, under the Federal Defend Trade Secrets Act of 2016, Executive may not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that (i) is made (1) in confidence to a
Federal, State or local government official, either directly or indirectly, or
to an attorney; and (2) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. If
Executive files a lawsuit for retaliation by the Corporation or Bank for
reporting a suspected violation of law, Executive may disclose the trade secret
to the Executive’s attorney and use the trade secret information in the court
proceeding if Executive files any document containing the trade secret under
seal and does not disclose the trade secret except pursuant to court order.
Nothing herein is intended, or should be construed, to affect the immunities
created by the Defend Trade Secrets Act of 2016.
[Signature Page Follows]


10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement (which execution
may be in counterparts or .pdf format, each of which shall be an original and
all of which shall constitute one document) as of the day and year first above
written to be effective on the Effective Date set forth herein.


ATTEST:
 
MB FINANCIAL BANK, N.A.
 
 
 
 
 
 
Secretary
 
By:  /s/Rosemarie Bouman
 
 
Its:   Executive Vice President
 
 
 
ATTEST:
 
MB FINANCIAL, INC.
 
 
 
 
 
 
Secretary
 
By:  Mitchell Feiger
 
 
Its:  Chief Executive Office & President
 
 
 
WITNESS:
 
EXECUTIVE:
 
 
 
 
 
 
 
 
Mark A. Hoppe







11

--------------------------------------------------------------------------------





ANNEX TO EXECUTIVE EMPLOYMENT AGREEMENT
Form of Release
AGREEMENT AND GENERAL RELEASE
MB Financial, Inc., its affiliates, subsidiaries, divisions, successors and
assigns in such capacity, and the current, future and former employees,
officers, directors, and agents thereof in such capacities, including MB
Financial Bank, N.A. (collectively referred to throughout this Agreement as
“Corporation”) and Mark A. Hoppe (“Executive”), the Executive’s heirs,
executors, administrators, successors and assigns (collectively referred to
throughout this Agreement as “Executive”) agree:
1.    Consideration. The parties acknowledge that this Agreement and General
Release is being executed in accordance with Section 7 of the Employment
Agreement by and between Executive and the Corporation.
2.    Revocation. Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release. Any revocation within this period must be
submitted, in writing, hand delivered to Corporation, or if mailed, postmarked,
within seven (7) calendar days of execution of this Agreement and General
Release. This Agreement and General Release shall not become effective or
enforceable until the revocation period has expired.
3.    General Release of Claim. Executive knowingly and voluntarily releases and
forever discharges Corporation from any and all claims, causes of action,
demands, fees and liabilities of any kind whatsoever, whether known and unknown,
against Corporation, Executive has, has ever had or may have as of the date of
execution of this Agreement and General Release, including, but not limited to,
any alleged violation of:
●    Title VII of the Civil Rights Act of 1964, as amended;
●    The Civil Rights Act of 1991;
●    Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;
●    The Immigration Reform and Control Act, as amended;
●    The Americans with Disabilities Act of 1990, as amended;
●    The Age Discrimination in Employment Act of 1967, as amended;
●    The Older Workers Benefit Protection Act of 1990;
●    The Worker Adjustment and Retraining Notification Act, as amended;
●    The Occupational Safety and Health Act, as amended;
●    The Family and Medical Leave Act of 1993;
●
Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

●    Any public policy, contract, tort, or common law; or
●    Any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.
Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Executive’s rights of
indemnification and directors and officers liability insurance coverage to which
Executive was entitled immediately prior to DATE with regard to Executive’s
service as an officer and director of Corporation; (ii) Executive’s rights under
any tax-qualified pension or claims for accrued vested benefits under any other
Executive benefit plan, policy or arrangement maintained by Corporation or under
COBRA; (iii) Executive’s rights under the provisions of the Employment Agreement
which are intended to survive termination of employment; or (iv) Executive’s
rights as a stockholder.
4.    No Claims Permitted. Executive waives Executive’s right to file any charge
or complaint against Corporation arising out of Executive’s employment with or
separation from Corporation before any federal, state or local court or any
state or local administrative agency, except where such waivers are prohibited
by law. This Agreement,


A-1

--------------------------------------------------------------------------------




however, does not prevent Executive from filing a charge with the Equal
Employment Opportunity Commission, any other federal government agency, and/or
any government agency concerning claims of discrimination, although Executive
waives the Executive’s right to recover any damages or other relief in any claim
or suit brought by or through the Equal Employment Opportunity Commission or any
other state or local agency on behalf of Executive under the Age Discrimination
in Employment Act, Title VII of the Civil Rights Act of 1964 as amended, the
Americans with Disabilities Act, or any other federal or state discrimination
law, except where such waivers are prohibited by law.
5.    Affirmations. Executive affirms Executive has not filed, has not caused to
be filed, and is not presently a party to, any claim, complaint, or action
against Corporation in any forum or form. Executive further affirms that the
Executive has been paid and/or has received all compensation, wages, bonuses,
commissions, and/or benefits to which Executive may be entitled and no other
compensation, wages, bonuses, commissions and/or benefits are due to Executive,
except as provided in Section 7(a), Section 7(b) or Section 7(f) of the
Employment Agreement. Executive also affirms Executive has no known workplace
injuries.
6.    Governing Law and Interpretation. This Agreement and General Release shall
be governed by and conformed in accordance with the laws of the State of
Illinois without regard to its conflict of law’s provisions. In the event
Executive or Corporation breaches any provision of this Agreement and General
Release, Executive and Corporation affirm either may institute legal action to
specifically enforce any term or terms of this Agreement and General Release.
Should any provision of this Agreement and General Release be declared illegal
or unenforceable by any court of competent jurisdiction and should the provision
be incapable of being modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect. Nothing herein, however, shall operate
to void or nullify any general release language contained in the Agreement and
General Release.
7.    Nonadmission of Wrongdoing. Executive agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at any time for any purpose as an admission by
Corporation of any liability or unlawful conduct of any kind.


A-2

--------------------------------------------------------------------------------




8.    Amendment. This Agreement and General Release may not be modified, altered
or changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.
9.    Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the parties hereto and fully supersedes any prior agreements
or understandings between the parties; provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Employment
Agreement which are intended to survive termination of the Employment Agreement,
including but not limited to those contained in Section 8 and Section 11
thereof, shall survive and continue in full force and effect. Executive
acknowledges Executive has not relied on any representations, promises, or
agreements of any kind made to Executive in connection with Executive’s decision
to accept this Agreement and General Release.
EXECUTIVE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO [TWENTY ONE (21)][FORTY-FIVE
(45)] CALENDAR DAYS TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN
ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS
AGREEMENT AND GENERAL RELEASE.
EXECUTIVE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
EMPLOYMENT AGREEMENT, EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST
CORPORATION.
IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:
 
 
 
MB Financial, Inc.
 
 
 
 
 
 
 
 
By:
 
Mark A. Hoppe
 
Name:
 
 
 
 
Title:
 
Date:
 
 
Date:
 
 
 
 
 
 





A-3